Citation Nr: 1625659	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  05-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent for tinnitus. 

3.  Entitlement to a compensable rating for tinea versicolor. 

4.  Entitlement to a compensable rating for residuals of a wart removal on the right heel. 

5.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1971 to November 1974, and August 1976 to August 1978.  He died in 2015.

For claimants who died on or after October 10, 2008, 38 U.S.C. § 5121A permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In May 2015, the Board remanded the above-captioned claims for further development.  The Board also granted service connection for multiple sclerosis, a claim that had been the subject of numerous prior decisions of the Board and the United States Court of Appeals for Veterans Claims (Court).  The above-captioned claims arose subsequent to and separately from the claim for multiple sclerosis.

Also included in the Board's May 2015 remand was a claim for a total disability rating based on individual unemployability (TDIU).  In a March 2016 rating decision, the RO awarded a TDIU for the entirety of the appeal period.  The claim for a TDIU is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In May 2015, the Veteran withdrew his request for a Board hearing.  The appellant, as substitute, has not requested that another hearing be scheduled.  Thus, there is no hearing request presently pending.


FINDINGS OF FACT

1.  The service-connected DDD of the lumbar spine was not manifested by forward flexion 30 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes of at least 4 but less than 6 weeks duration due to intervertebral disc syndrome (IVDS). 

2.  The Veteran failed, without good cause, to report for several VA audiological examinations in connection with his claims for higher ratings for tinnitus and bilateral hearing loss.

3.  The service-connected tinea versicolor was not shown to have been manifested by an affected area of at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas, or by the requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment.

4.  The service-connected residuals of a wart removal on the right heel did not involve the head, neck or face and did not affect an area of at least 6 square inches.  Residuals did not cause any limitation of motion or function, and did not involve skin that was unstable or painful. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 5243 (2015).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected tinnitus are not met.  38 C.F.R. § 3.655 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for the assignment of a compensable rating for the service-connected tinea versicolor are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7806 (2015).

4.  The criteria for the assignment of a compensable rating for the service-connected residuals of a wart removal on the right heel are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7805 (2015).

5.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 C.F.R. § 3.655 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As pertinent to the claims involving the lumbar spine, tinea versicolor, and right heel wart residuals, the Board considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected lumbar spine, tinea versicolor, or right heel wart residuals that would render the schedular criteria inadequate.  As discussed below, symptoms (pain and limited motion of the back, red patches caused by tinea versicolor, and pain caused by the wart removal) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran had not argued, and nor has the appellant, that his symptoms were not contemplated by the rating criteria; rather, they merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected lumbar spine or skin conditions that were unusual or different from those contemplated by the schedular criteria.

Finally, they have not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

In assessing the severity of the Veteran's lumbar spine, tinea versicolor, and right heel wart residuals, the Board has also considered the Veteran's own assertions and those of the appellant, which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings for the disabilities require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements and those of the appellant are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those assigned.

      Lumbar Spine

In an unappealed March 1998 rating decision, the Veteran was awarded service connection for his lumbar spine disability and assigned a 10 percent rating, effective February 10, 1997.  In an August 2000 rating decision, a higher rating of 20 percent was awarded, effective October 12, 1999.  The 20 percent rating was continued in a February 2005 rating decision, and the October 2012 rating decision on appeal.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 40 percent is assigned with evidence of  forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned with evidence of  unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
Additionally, under the Formula for IVDS based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Under this Formula, the next higher rating of 40 percent is assigned with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating  criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2015).

On VA examination for the Veteran's multiple sclerosis in May 2010, flexion of the lumbar spine was to 75 degrees, extension was to 20 degrees, bilateral lateral flexion was to 25 degrees, and bilateral lateral rotation was to 30 degrees.  The Veteran reported pain throughout his range of motion.  There was no change in the range of motion on repetition.  There was no clinical evidence of additional limited function with repetitive use due to pain, fatigue, weakness, lack of endurance.  There was no objective evidence of edema, effusion, instability, abnormal movement, or guarding of movement.  There was evidence of poor muscle tone and age-related atrophy.  Vibratory and microfilament sensation was diminished in the Veteran's arms and legs, but was sensed.  X-rays were not performed.  The examiner found no evidence of pathology and stated that a diagnosis pertaining to the lumbar spine could not be rendered.

On VA examination in November 2011, the Veteran reported aching low back pain, with daily flare-ups.  Range of motion testing could not be performed due to the Veteran's multiple sclerosis.  He was in a wheelchair, and was weak and with poor balance.  On examination, there was no localized tenderness, pain to palpation, guarding, or muscle spasm.  Reflexes in the legs were abnormal.  A sensory examination was normal and straight leg testing was negative.  There was no radicular pain or symptoms of radiculopathy.  The examiner found there were no neurological abnormalities associated with the lumbar spine disability.  The examiner also found the Veteran did not have intervertebral disc syndrome.  X-rays were normal.

On VA examination in May 2014, a lumbar spine examination could not be performed due to the fact that the Veteran was bound to his wheelchair and could not understand instructions.  The examiner noted that x-rays from 2011showed no evidence of a compression fracture or lumbar disease.  New x-rays could not be taken due to the Veteran's mental status.  The examiner stated that as the 2011 x-rays showed no residual of the previous compression fracture, newer films also would not.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's DDD of the lumbar spine based on the General Rating Formula for Disease or Injury of the Spine.  There is no evidence establishing forward flexion to 30 degrees or less.  There is no evidence establishing that the Veteran had ankylosis of the lumbar spine.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran reported lumbar pain, and the Board recognizes that VA examiners acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected lumbar spine disability.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician due to the service-connected lumbar spine disability, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 
As for neurological manifestations of the disability, the preponderance of the evidence is against the assignment of a separate rating for radiculopathy or any neurological impairment associated with the Veteran's lumbar spine disability.  While vibratory and microfilament sensation were diminished in May 2010, and reflexes were abnormal in November 2011, since 2001 the Veteran was already service-connected for weakness in each leg due to multiple sclerosis.  These disabilities were rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, pertaining to the eternal popliteal nerve (common peroneal).  As the May 2010 VA examination was conducted to assess the Veteran's multiple sclerosis, those neurological findings are pertinent to the multiple sclerosis, rather than the lumbar spine disability.  Moreover, the November 2011 VA examiner found there was no neurological abnormality associated with the lumbar spine disability.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating, staged rating, or separate rating associated with the lumbar spine disability under the applicable rating criteria.  The claim for a higher rating must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  


      Tinnitus & Bilateral Hearing Loss

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2015).  The appellant's claims for higher ratings for bilateral hearing loss and tinnitus are not the original claim for compensation as contemplated by the operative VA regulations.  Rather, these are claims for increased ratings that were filed in 2011.

Examples of good cause for a failure to attend a VA examination can include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member. 38 C.F.R. § 3.655(a) .

In November 2011, a letter was sent to the Veteran and his attorney, notifying them of various upcoming VA examinations, including an audiological examination.  An orthopedic examination took place first, and the Veteran appeared.  The audiological examination was set for several days later, but the Veteran did not appear.  While the Veteran's attorney submitted a change of address thereafter, good cause was not offered for the failure to attend, and neither the Veteran nor his attorney requested that the audiological examination be rescheduled.    

In May 2014, the Veteran was again notified of an upcoming audiological examination at his current address of record.  The Veteran failed to report to the examination, which was scheduled for June 2014.  In August 2014, the Veteran was sent another letter notifying him that one final attempt would be made to afford him a VA audiological examination.  A subsequent October 2014 supplemental statement of the case reflects that the Veteran again failed to report to the examination, which had been set for October 2014.  Neither the Veteran nor his attorney offered good cause for the failures to report, or requested that the audiological examination be rescheduled.    

The presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the RO followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that any notice was sent to an incorrect address.  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).

Moreover, "the duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

VA examinations were necessary to determine the then-current nature and severity of the Veteran's bilateral hearing loss and tinnitus.  He was scheduled for such examinations but did not appear.  The claims on appeal are not original compensation claims and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  Rather, the claims fall into the other category of cases (for increase).  38 C.F.R. § 3.160(f).  The claims must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) ; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he had audiological conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

      Tinea Versicolor

In an unappealed February 2005 rating decision, the Veteran was awarded service connection for tinea versicolor and assigned a noncompensable rating, effective August 24, 2004.  The noncompensable rating was continued in the October 2012 rating decision on appeal.  The disability has been evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.

Under DC 7806, the code for dermatitis, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

On VA examination in November 2011, the Veteran reported having no skin condition or treatment for a skin condition.  The examiner indicated the Veteran had not been treated with any oral or topical medication for his tinea versicolor in the past 12 months.  The percentage of the body affected was not provided.  In a December 2011 addendum opinion, the examiner opined there was no current evidence of a skin condition, to include tinea versicolor.

On VA examination in May 2014, the Veteran reported that tinea versicolor started in the 1970s.  He reported getting red patches that itched with bumps, and that he treated it with cream and the patches would turn brown.  The last episode had been six months prior.  On examination, the examiner noted the Veteran had used topical antifungal cream for less than six weeks over the past year.  The percentage of the body affected was not provided because the examiner found the skin condition was not visible.

The preponderance of the evidence is against the assignment of a compensable rating for tinea versicolor.  The evidence did not show that at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas were affected.  There was no intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required.  

The May 2014 VA examiner stated the Veteran had used topical antifungal treatment for less than six weeks over the past year.  Topical antifungal cream is not a corticosteroid or immunosuppressive drug.  The Board further does not find that topical antifungal cream is like or similar to a corticosteroid or immunosuppressive drug.  See Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016), (under Diagnostic Code 7806, "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.")   The Warren Court relied on the VA Adjudication Procedures Manual (M21), for the definition of "systemic therapy," as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  Id. at n.2.  Initially, it is unclear whether Veteran's topical antifungal cream was prescribed by a medical professional, thus falling within the Court's definition of systemic therapy.  

Further, the Board finds that a topical antifungal cream is not similar to the potency or purpose of the drugs that are specifically mentioned in the Diagnostic Code.  Medical dictionaries have defined "systemic" therapy as pertaining to or affecting the body as a whole.  See, e.g., Dorland's Illustrated Medical Dictionary 1848 (30th ed. 2003); Perkins v. Peake, No. 05-3731, 2008 WL 2446312, at *1 n.1. (Vet. App. June 11, 2008) (unpublished single-judge disposition) (noting this definition).  A corticosteroid is "any of the 21-carbon steroids elaborated by the adrenal cortex . . . in response to corticotoprin released by the pituitary gland or to angiotensin."  Id. at 425.  Corticosteroids "are used clinically for hormonal replacement therapy, for suppression of ACTH secretion by the anterior pituitary, as antineoplactic, antiallergic, and anti-inflammatory agents, and to suppress immune responses."  Id.  An immunosuppressive or immunosuppressant agent is "an agent capable of suppressing immune responses."  Id. at 915.  An antifungal medication is "an agent that is destructive to fungi."  Id. at 102.  

The drugs mentioned in Diagnostic Code 7806 act on the body and its processes themselves, while topical antifungal cream is used on the surface of the skin for fungus and does not internally treat the body as a whole.  Despite the fact that the list of systemic therapies included in Diagnostic Code 7806 is not exhaustive, topical antifungal cream is not in the same league of drug as those contemplated by the Code.  The use of topical antifungal cream therefore does not warrant assigning a compensable rating for the Veteran's tinea versicolor.

The Board can point to no other applicable diagnostic code.  Diagnostic Code 7800 is not applicable as there has been no showing of visible or palpable tissue loss.  The Veteran's disability was not manifested by scars as contemplated by Diagnostic Codes 7801-7805.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating or staged rating for tinea versicolor under the applicable rating criteria.  The claim for a higher rating must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.

      Wart Removal of the Right Heel

In an unappealed March 1998 rating decision, the Veteran was awarded service connection for wart removal on the right heel and assigned a noncompensable rating, effective February 10, 1997.  The noncompensable rating was continued in a February 2005 rating decision, and the October 2012 rating decision on appeal.  The disability has been evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7805 rates based on the effects of the scar under Diagnostic Codes 7800-7804, or based on any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804.

Diagnostic Code 7800 pertains to burn scars of the head, face, or neck, scars of the head, face or neck due to other causes, or other disfigurement of the head, face or neck.  Diagnostic Code 7801 provides ratings based on the size of the scar where the scar is not of the head, face, or neck, and is deep and nonlinear.  Diagnostic Code 7802 provides a compensable rating with evidence of a superficial, nonlinear scar not of the head, face, or neck, that is of an area 144 square inches or greater.  Diagnostic Code 7804 provides ratings with evidence of scars that are unstable or painful.

On VA skin examination in November 2011, the Veteran's residuals of the wart removal on the right heel were not assessed.

On VA examination in May 2014, the Veteran reported that he had a wart removed from the bottom of his right foot in the early 1970s.  He used acid a couple of times to remove the wart.  He reported that he could feel residuals in his right heel when standing.  On examination, the area was not painful or unstable.  No burns were involved.  The scar was faint and 0.5 centimeters x 0.5 centimeters.  There was no limitation of function caused by the scar.  There were no pertinent physical findings, complications, conditions, or signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  The examiner opined that the discomfort the Veteran felt when standing was less likely than not due to the scar, which was minimal.  X-rays could not be taken due to the Veteran's mental status.

The preponderance of the evidence is against the assignment of a compensable rating for the residuals of wart removal of the right heel.  The medical record, including the VA examination report of May 2014, does not indicate that the residuals involved his head, face, or neck, were deep, were of an area 6 square inches or greater, were unstable or painful, or caused any other disabling effect.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating or a staged rating under the applicable rating criteria.  The claim for a compensable rating must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by November 2011 and December 2011 letters.  Separate notice is not required for the appellant, as substitute, and the duty to notify is satisfied.  See 38 C.F.R. 3.1010(f)(1).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  As for the claims for the lumbar spine disability, tinea versicolor, and residuals of a right heel wart, appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The November 2011 and May 2014 VA examiners indicated they had not reviewed the entire claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiners each recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on this claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  The November 2011 and May 2014 VA examinations are thus adequate to decide the claims.

The Board is further satisfied that the RO has substantially complied with its May 2015 remand directives r.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ afforded the Veteran the opportunity for a hearing before the Board for the claims on appeal.  In May 2015, the Veteran, through his attorney, withdrew his hearing request.  The appellant, as substitute, has not requested that another hearing be scheduled.
 
In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  
ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine, due to trauma and compression fracture, is denied. 

A rating in excess of 10 percent for tinnitus is denied. 

A compensable rating for tinea versicolor is denied.

A compensable rating for residuals of a wart removal on the right heel is denied. 

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


